t c summary opinion united_states tax_court maria antoinette walton mitchell and larry g mitchell commissioner of internal revenue respondent petitioners v docket no 1751-03s filed date maria antoinette walton mitchell and larry g mitchell pro sese roger p law and ron s chun for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed the decision to unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue all monetary amounts are rounded to the nearest dollar be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether dollar_figure received in by petitioner maria antoinette walton mitchell for her interest in her former husband’s military retired pay is includable in petitioners’ gross_income we hold that it is background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits at the time that the petition was filed petitioners resided in victorville california references to petitioner in the singular are to petitioner maria antoinette walton mitchell before her marriage to petitioner larry g mitchell petitioner was married to bobbie leon walton mr walton petitioner and mr walton were married on date at which time mr walton was on active_duty in the u s air force usaf petitioner and mr walton separated in or about date and their divorce became final on date pursuant to a final judgment divorce judgment entered by the superior court mr walton enlisted in the u s air force on date of the state of california san bernardino county the superior court at the time of their divorce mr walton was still on active_duty in the usaf in the divorce judgment the superior court reserved jurisdiction with respect to the distribution of petitioner’s interest in the portion of mr walton’s military retirement benefits earned during marriage on date mr walton retired from the usaf after years on active_duty and began receiving military retired pay petitioner subsequently petitioned the superior court with respect to her interest in mr walton’s military retired pay on date the superior court entered a qualified_domestic_relations_order qdro which states in pertinent part servicemember mr walton retired from the united_states air force on date with fully vested retirement rights and benefits a portion of which are community_property of servicemember and of servicemember’s former spouse petitioner hereinafter referred to as non-servicemember petitioner non-servicemember is now entitled to an order dividing the military retirement to the extent same was earned by servicemember during the marriage to generally a servicemember is eligible to retire and to receive nondisability military retired pay after at least years_of_service see u s c secs there is no evidence in the record to suggest that mr walton received any disability military retired pay a qdro is a domestic_relations_order that satisfies specific requirements and provides for the payment of benefits from a qualified_plan to a spouse former spouse child or other dependent of a plan participant see sec_414 non-servicemember non-servicemember shall be awarded as her sole and separate_property one-half ½ of the community_property interest in servicemember’s net disposable military retirement pay as set forth in the california case of mansell v mansell decided by the u s supreme court on date wherein the net disposable military retirement pay is defined as the net after deducting a amounts owned sic by the military member to the united_states b required_by_law to be deducted from total pay including employment_taxes and fines and forfeitures ordered by courts-martial c properly deducted from federal state and sic income taxes d withheld pursuant to other provisions under the internal_revenue_code e deducted to pay government life_insurance premiums and f deducted to create an annuity for the former spouse u s c a a - f the community_property interest in the servicemember’s net disposable retirement pay is determined to be non-servicemember’s interest in servicemember’s net disposable retirement pay is determined to be sometime in petitioner began receiving monthly payments from the defense finance and accounting service dfas for her interest in mr walton’s military retired pay pursuant to the qdro for the taxable_year petitioner received payments from dfas in the aggregate amount of dollar_figure dfa sec_5 this percentage is calculated as follows the years of marriage through the date of separation dollar_figure years divided by the length of mr walton’s military career years this percentage is calculated as follows petitioner’s one-half interest of the community_property interest x percent issued to petitioner a form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc for the taxable_year which reported both the gross distribution and the taxable_amount as dollar_figure and the amount of federal_income_tax withheld as zero petitioners timely filed a joint form_1040 u s individual_income_tax_return on the return petitioners did not report the dollar_figure that petitioner received from dfas on date respondent issued to petitioners a notice_of_deficiency for the taxable_year in the notice respondent determined that petitioners failed to report the dollar_figure in their gross_income thereafter on date petitioners filed with the court an imperfect petition on date petitioners filed an amended petition disputing respondent’s determinations paragraph of the amended petition states i we disagree with all the proposed changes divorce papers for maria a mitchell walton states that taxes from her ex-spouse’s retirement shall be taken from ex- spouse’s allotment before maria’s allotment is given by taking taxes from maria’s portion we feel that the same allotment is being taxed twice petitioner did not receive any statement from dfas indicating the gross amount of mr walton’s military retired pay and the amount of taxes withheld in discussion8 it is a well-settled principle that state law determines the nature of the property interest created while federal_law governs the federal taxation of that property interest 403_us_190 furthermore the tax_liability for income from property attaches to the owner of such property eatinger v commissioner tcmemo_1990_310 citing 309_us_331 300_us_5 282_us_101 281_us_111 in the congress enacted the uniformed_services former spouses’ protection act usfspa publaw_97_252 96_stat_730 which added section to title of the united_states_code hereinafter u s c sec under u s c sec c a state court may treat disposable military retired pay in a divorce proceeding either as property solely of the servicemember or as property of the military retiree and his or her spouse in accordance with the law of the we decide the issue in this case without regard to the burden_of_proof under sec_7491 because the issue is essentially one of law the usfspa reversed the decision of the u s supreme court which held that a state court could not order a division of nondisability military retired pay as part of a distribution of community_property in divorce proceedings see 453_us_210 jurisdiction of such courtdollar_figure if a divorce was effective before date only the disposable retired pay which is the total monthly retired pay to which a member is entitled less inter alia amounts properly withheld for federal state or local_income_taxes may be treated as the property of the member and his spouse u s c sec a c national defense authorization act for fiscal_year ndaa publaw_101_510 e 104_stat_1485 for divorces effective on or after date federal state_and_local_income_taxes do not serve to reduce the total monthly retired pay when determining the amount of disposable retired pay u s c sec a ndaa sec_555 e in the state of california community_property principles apply in divorce proceedings consistent with these principles each spouse is considered to have a one-half ownership_interest in all property earned by either spouse during marriage see cal fam code sec west under california law military retirement benefits earned during marriage are community_property casas v thompson p 2d cal see in re marriage of gillmore p 2d cal in re in its decision in 490_us_581 the supreme court confirmed that the usfspa empowered state courts to divide only disposable nondisability military retired pay in divorce proceedings marriage of brown p 2d cal accordingly where california law applies each spouse has a one-half interest in military retirement benefits earned during marriage as a general_rule the internal_revenue_code imposes a tax on the taxable_income of every individual see sec_1 for purposes of calculating taxable_income sec_61 defines gross_income as all income from whatever source derived unless otherwise specifically excluded sec_61 gross_income specifically includes amounts derived from pensions sec_61 military retired pay constitutes a pension within the meaning of that section see eatinger v commissioner supra a military retirement pension like other pensions is simply a right to receive a future income stream from the retiree’s employer sec_1_61-2 income_tax regs sec_1 a income_tax regs pensions and retirement allowances paid either by the government or by private persons constitute gross_income unless excluded by law see also u s c sec_9502 military retirement_system is a government pension_plan u s c a defining the department of defense military retirement fund petitioners do not dispute that the superior court awarded petitioner a community_property interest in mr walton’s military retired pay and that petitioner received in total payments of dollar_figure with zero federal_income_tax withheld from dfas for her interest petitioners contend however that the payments petitioner received for her interest in mr walton’s military retired pay are not subject_to income_tax pursuant to the qdro and pursuant to statements allegedly made by the superior court judgedollar_figure petitioners’ contentions are misplaced petitioners assert that the qdro states that taxes shall be taken out of ex-spouse’s allotment before maria’s petitioner’s share of allotment is given in essence petitioners’ assertion is consistent with the operative language of the qdro the qdro awarded petitioner as her sole and separate_property a one-half interest in the community_property interest in mr walton’s net disposable military retirement pay the qdro defined net disposable military retirement pay as the net after deducting properly deducted federal state and sic income taxes this definition is consistent with the plain language of u s c sec a c as it was in effect when the superior court entered both the final judgment and the qdro see id disposable military retired pay is defined as the total monthly retired pay less inter alia properly withheld federal state_and_local_income_taxes clearly the qdro directed that petitioners also contend that they have never reported such payments on their tax returns since and that they never received anything from the irs until the audit we note that each tax_year stands on its own and that the commissioner may challenge in a succeeding year what was overlooked or condoned in previous years 55_tc_28 petitioner’s allotment is calculated based on mr walton’s military retired pay after income taxes are withheld not on his gross military retired pay this calculation however does not mean that petitioner’s allotment is not taxable nor does it mean that petitioner’s allotment is exempt from tax_liability because taxes were already withheld on mr walton’s allotmentdollar_figure moreover there is nothing in the qdro stating that petitioner’s interest in mr walton’s military retired pay is not taxable as a matter of law we are aware of no provisions in either the internal_revenue_code or the usfspa in effect at the time of the final judgment and the qdro excluding petitioner’s allotment from gross_income petitioners also contend that the superior court judge purportedly stated that petitioner’s portion would not be taxable in this regard petitioner testified at trial that the superior court judge stated that their code was all wives were paid and they did not have to pay taxes on the money although petitioners did not introduce into evidence a transcript of the divorce proceedings to corroborate such purported taxes withheld on mr walton’s allotment would presumably have been credited to mr walton’s account at trial petitioner repeatedly referred to a purported penal code that made her interest nontaxable although it is unclear what purported penal code petitioner relies upon we are not aware of any such penal code rather it is the internal_revenue_code that governs the taxation of the payments at issue see sec_61 statement even if petitioners had done so it is doubtful that such statement would support their contention because the division of mr walton’s military retired pay is based on the qdro rather than on statements purportedly made at trial nevertheless the crux of petitioners’ contention is that petitioner’s payments are subject_to double taxationdollar_figure in this regard petitioners contend that they are being asked to pay income_tax on the amount petitioner actually receives which amount is calculated based on mr walton’s net military retired pay after income taxes are withhelddollar_figure however based on the record we are unable to determine whether double_taxation would result because petitioners did not introduce any evidence demonstrating the gross amount of mr walton’s military retired pay and the various taxes that were withheld therefrom admittedly congress recognized that subtracting tax withholdings from the computation of disposable retired pay created unfairness h rept pincite as a result congress amended the definition of disposable retired pay such that income taxes withheld are not taken into account petitioners’ contention that petitioner’s payments are subject_to double_taxation assumes a fact not shown by the record petitioner also argues that she is not receiving the correct amount of money we note that this court is not the proper forum to address petitioner’s complaint and that such complaint should be addressed to the court that has jurisdiction over the qdro and or to dfas in computing disposable retired pay u s c sec a c supp iii ndaa sec_555 e this amendment however is effective only for divorces entered into on or after date which date is after both petitioner’s final judgment and the qdro and is therefore not applicable in the instant case u s c sec a c supp iii ndaa sec_555 e based on the law as it was in effect on the date of petitioner’s final judgment and the date of the qdro petitioner’s interest is calculated on mr walton’s military retired pay less income taxes withheld as explained earlier petitioner’s interest is taxable accordingly we conclude that the dollar_figure received in by petitioner for her interest in mr walton’s military retired pay is includable in petitioners’ gross_income however unfair the outcome in this case may seem to petitioners the gap in the usfspa that this case highlights is not one that can be closed by judicial fiat and a remedy if any must originate with congress we have considered all of petitioners’ arguments and to the extent that we have not specifically addressed them we conclude them to be without merit reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
